Citation Nr: 1435778	
Decision Date: 08/11/14    Archive Date: 08/20/14

DOCKET NO.  09-01 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for diabetes mellitus, type II.  

2.  Entitlement to special monthly compensation based on the need for regular aid and attendance or on account of being housebound.  


REPRESENTATION

Appellant represented by:	New Mexico Veterans' Service Commission


ATTORNEY FOR THE BOARD

B. R. Mullins, Counsel 




INTRODUCTION

The Veteran had active service from June 1967 to April 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho, which continued the assignment of a 20 percent evaluation for service-connected diabetes with associated peripheral neuropathy and erectile dysfunction; and denied entitlement to special monthly compensation based on the need for regular aid and attendance or on account of being housebound.  The claims currently on appeal were previously remanded by the Board in November 2012 for further evidentiary development.  

The Veteran had requested a Travel Board hearing as shown by his substantive appeal form received in January 2009.  However, the hearing request was withdrawn in September 2012.  

In addition to the physical claims file, electronic paperless systems (Virtual VA and the Veterans Benefits Management System (VBMS)) are also associated with these claims.  A review of these systems reveals additional relevant evidence, including VA treatment records from as recently as May 2013.  These records have been reviewed and considered in conjunction with the below decision.  


FINDINGS OF FACT

1.  The Veteran's diabetes mellitus, type II, is controlled through the use of insulin, oral hypoglycemic agents and a restricted diet; restriction of activities is not required to control this disability.  

2.  The Veteran does not have a single service-connected disability rated as 100 percent disabling or more.  

3.  The Veteran is not permanently housebound by reason of service-connected disability or disabilities.  

4.  It is at least as likely as not that the Veteran's service-connected disabilities prevent him from keeping himself ordinarily clean and presentable, or to avoid the hazards or dangers incident to his daily environment, without assistance.  


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to an evaluation in excess of 20 percent for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.79, 4.119, Diagnostic Code 7913 (2013).

2.  The criteria for establishing entitlement to special monthly compensation based on the need for regular aid and attendance have been met.  38 U.S.C.A. §§ 1114, 1134, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.350, 3.351 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  
		
Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

For an increased disability rating claim, VA is required to provide the Veteran with generic notice - that is, the type of evidence needed to substantiate the claim.  This includes evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Such notice was provided to the Veteran in letters dated August 2007 and April 2008, and the August 2007 letter was also provided to the Veteran prior to the initial adjudication of this claim.  The August 2007 letter also notified the Veteran of what was required to demonstrate entitlement to benefits based on the need for aid and attendance or on account of being housebound.  

Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content.  Adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board that complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA obtained the Veteran's service treatment records.  Also, the Veteran received VA medical examinations in September 2007 and March 2013, and VA has obtained these records as well as the records of the Veteran's outpatient treatment with VA.  The Veteran also submitted examination reports for housebound status or permanent need for regular aid and attendance prepared by a physician in July 2007 and a VA physician in April 2008.  VA also attempted to obtain Social Security Administration (SSA) records, but SSA notified VA in May 2013 that no medical records were available for this Veteran.  Significantly, neither the Veteran nor his representative has identified any additional existing evidence that is necessary for a fair adjudication of the claim that has not yet been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Additionally, the Board finds there has been substantial compliance with its November 2012 remand directives.  The Board notes that the Court has held that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand).  The record indicates that the Appeals Management Center (AMC) contacted the Veteran and provided him the opportunity to submit additional evidence in support of his claim.  VA treatment records prepared since November 2008 were also associated with the claims file, and as noted in the preceding paragraph, all reasonable steps were taken to obtain SSA records.  The Veteran was also scheduled for new examinations for the claims currently on appeal.  The AMC later issued a Supplemental Statement of the Case (SSOC).  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders).  

Diabetes Mellitus

The Veteran contends that he is entitled to a disability evaluation in excess of 20 percent for his service-connected diabetes mellitus.  For historical purposes, the Veteran was originally granted service connection for diabetes mellitus in a May 2002 rating decision.  A 20 percent evaluation was assigned under Diagnostic Code 7913, effective as of December 18, 2000.  Subsequently, in June 2007, VA received a claim from the Veteran seeking a higher disability evaluation.  This claim was denied in a January 2008 rating decision.  A timely notice of disagreement was received from the Veteran in April 2008, but the assigned evaluation was continued in a December 2008 statement of the case.  The Veteran appealed the assigned rating to the Board in January 2009.  

Upon receipt of the Veteran's claim, he was afforded a VA examination for his diabetes mellitus in September 2007.  The Veteran was noted to be suffering from diabetes mellitus, type II.  This condition was treated with oral medication and a restricted diet.  There were no episodes of hypoglycemic reactions or ketoacidosis and the Veteran's diabetes did not require restriction in his performance of strenuous activities.

The Veteran underwent a more recent VA examination in March 2013.  The Veteran was noted to be using insulin more than 2 to 3 times per day as well as low-dose metformin twice a day.  He also managed his diabetes mellitus through a controlled diet.  He did not require regulation of activities as part of his medical management of diabetes mellitus and he visited his diabetic care provider less than 2 times per month.  The Veteran had not had any emergency room visits due to high or low glucose during the previous 12 months or any period of hospitalization due to episodes of ketoacidosis or hypoglycemic reactions.  An April 2013 VA treatment record reflects that the Veteran's diabetes was still treated with the oral agent Metformin and insulin.  

The preponderance of the above evidence demonstrates that an increased evaluation is not warranted for diabetes mellitus at any time during the pendency of this claim.  Disability ratings are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings will be applied, the higher rating will be assigned if the disability picture more closely approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2013).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. §§ 4.1, 4.2 (2013).  As such, the Board has considered all of the evidence of record.  However, the most probative evidence of the degree of impairment consists of records generated in proximity to and since the claim on appeal.  

As is the case here, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Diagnostic Code 7913 provides ratings for diabetes mellitus.  Diabetes mellitus that is manageable by restricted diet only is rated 10 percent disabling.  Diabetes mellitus requiring insulin and restricted diet, or; oral hypoglycaemic agent and restricted diet, is rated 20 percent disabling.  Diabetes mellitus requiring insulin, restricted diet, and regulation of activities is rated 40 percent disabling.  Diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycaemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately rated, is rated 60 percent disabling.  Diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycaemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately rated, is rated 100 percent disabling.  Note (1) to Diagnostic Code 7913 provides that compensable complications of diabetes are to be rated separately unless they are part of the criteria used to support a 100 percent rating (under Diagnostic Code 7913).  Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  Note (2) provides that, when diabetes mellitus has been conclusively diagnosed, the adjudicator is not to request a glucose tolerance test solely for rating purposes.  38 C.F.R. § 4.119.

The record reflects that throughout the pendency of the Veteran's claim, the Veteran's diabetes mellitus has been controlled through the use of insulin, oral hypoglycemic medication and a regulated diet.  Under 38 C.F.R. § 4.119, warrants a 20 percent evaluation only.  A higher rating of 40 percent requires that activities must be regulated to treat the condition.  The rating criteria under Diagnostic Code 7913 includes successive rating criteria, whereby "the evaluation of each higher disability rating included the criteria of each lower disability rating, such that if a component was not met at any one level, the Veteran could only be rated at the level that did not require the missing component."  Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009); see also Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision means that all of the conditions listed in the provision must be met).  As the medical evidence of record does not show the need for regulation of activities, a higher rating of 40 percent cannot be established.  

The Board recognizes that the Veteran has reported that his diabetes requires the regulation of activities (see April 2008 Notice of Disagreement).  However, "regulation of activities" is defined in Diagnostic Code 7913 as "avoidance of strenuous occupational and recreational activities."  38 C.F.R. § 4.119.  The medical evidence of record does not support the Veteran's assertion that his diabetes mellitus requires regulation of activities for treatment.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to a disability evaluation in excess of 20 percent for diabetes mellitus must be denied.

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  In this regard, to accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The provisions of 38 C.F.R. § 3.321(b)  state as follows: 

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service- connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court specified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.  

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

VA's General Counsel has stated that consideration of an extra-schedular rating under 3.321(b)(1) is only warranted where there is evidence that the disability picture presented by the Veteran would, in that average case, produce impairment of earning capacity beyond that reflected in the rating schedule or where evidence shows that the Veteran's service-connected disability affects employability in ways not contemplated by the rating schedule.  See VAOPGCPREC 6-96 (Aug. 16, 1996). 

In Thun, the Court further explained that the actual wages earned by a particular Veteran are not considered relevant in the calculation of the average impairment of earning capacity for a disability, and contemplate that Veterans receiving benefits may experience a greater or lesser impairment of earning capacity than average for their disability.  The Thun Court indicated that extraschedular consideration cannot be used to undo the approximate nature of the rating system created by Congress. 

The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance.  However, the Board is not precluded from raising this question, see Floyd v. Brown, 9 Vet. App. 88 (1996), and addressing referral where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

The Board is aware of the Veteran's complaints as to the effects of his service-connected diabetes mellitus on his activities of work and daily living.  In the Board's opinion, all aspects of this disability are adequately encompassed in the assigned schedular ratings.  In this respect, the Veteran has complained about having to restrict his diet and take insulin.  The assigned rating completely contemplates this impairment of function.  In short, the Board finds that the assigned schedular evaluation is adequate.  As such, there is no basis for extraschedular referral in this case.  See Thun, 22 Vet. App. 111, 114-15 (2008).

Special Monthly Compensation

The Veteran also contends that he is entitled to special monthly compensation based on the need for regular aid and attendance or on account of being housebound.  As outlined below, the evidence of record is at least in equipoise, demonstrating that the Veteran is unable to keep himself ordinarily clean and presentable or avoid the hazards or dangers incident in his daily environment as a result of his service-connected disabilities.  As such, special monthly compensation based on the need for regular aid and attendance is warranted.  

Special monthly compensation is payable where the Veteran has a single service-connected disability rated as 100 percent and (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or, (2) is permanently housebound by reason of service-connected disability or disabilities.  This requirement is met when the Veteran is substantially confined as a direct result of service-connected disabilities to his or her dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).  A higher level of compensation is payable to eligible veterans who, by reason of service-connected disability, require the regular aid and attendance of another person.  Special monthly compensation at the aid and attendance rate is warranted if the Veteran, as a result of service-connected disability, has suffered the anatomical loss or loss of use of both feet, or of one hand and one foot, or is blind in both eyes, or is permanently bedridden or so helpless as to be in need of regular aid and attendance.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).  

Determinations as to the need for aid and attendance must be based on actual requirements of personal assistance from others.  In making such determinations, consideration is given to: inability of a claimant to dress or undress himself; to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliance which by reasons of the particular disability cannot be done without aid; inability to feed himself through the loss of coordination of upper extremities or through extreme weakness; inability to tend to the wants of nature; or incapacity, physical or mental, that requires care and assistance on a regular basis to protect claimant from the hazards or dangers incident to his daily environment.  "Bedridden" will be a proper basis for the determination and is defined as that condition which, through its essential character, actually requires that the claimant remain in bed.  The fact that the claimant has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice.  It is not required that all the disabling conditions enumerated above be found to exist before a favorable rating may be made.  The particular personal functions that the claimant is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the evidence establishes that the claimant is so helpless as to need regular aid and attendance, not that there is a constant need.  38 C.F.R. § 3.352(a).  

The Veteran's service-connected disabilities are: posttraumatic stress disorder (PTSD) (rated as 70 percent disabling); renal insufficiency, hypertension, associated with diabetes mellitus, type II (rated as 30 percent disabling); diabetes mellitus, type II (rated as 20 percent disabling); peripheral neuropathy of the right upper extremity (rated as 20 percent disabling); peripheral neuropathy of the left upper extremity (rated as 20 percent disabling); peripheral neuropathy of the right lower extremity (rated as 20 percent disabling); peripheral neuropathy of the left lower extremity (rated as 20 percent disabling); a skin condition (rated as 10 percent disabling); erectile dysfunction (rated as 0 percent disabling); and hair loss, shiny skin, of the bilateral lower extremities (rated as 0 percent disabling).  The Veteran's combined disability evaluation was 90 percent as of December 18, 2000.  It was been 100 percent as of March 25, 2013.  The Veteran does not have any single disability evaluation as 100 percent disabling or more.  Therefore, the evidence must reflect that the Veteran requires regular aid and attendance or is housebound.  See 38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).  

According to an examination report for housebound status or permanent need for regular aid and attendance received from the Veteran in July 2007, the Veteran was suffering from a number of disabilities, including PTSD, degenerative joint disease of the knees, shoulders and back, diabetes mellitus, obesity, and hypertension.  These disabilities resulted in impairment of the upper extremities with poor hand grip.  The Veteran was still able to perform his own hygiene although he did need help getting in and out of the bathtub.  Regarding the lower extremities, he suffered from an unsteady gait due to knee degeneration.  He fell on occasion due to this disability.  The Veteran also had a history of PTSD and due to a social phobia, he did not like to venture outside of the home environment.  Nonetheless, despite these disabilities, the examiner concluded that daily skilled services for the Veteran's care were not indicated at this time.  

The Veteran underwent a VA examination in September 2007.  The examiner noted that the Veteran was not permanently bedridden, he was not currently hospitalized and he could travel beyond his current domicile.  The Veteran was noted to live in a private residence with his wife.  He was capable of walking with a cane or walker.  The Veteran reported that he did not cook, he rarely drove and he could not do much because he could not stand or sit for long periods of time.  He also stated that he could not read because he would get confused and that he just would sit outside and do practically nothing.  Upon examination, the examiner determined that the Veteran could walk without the assistance of another person within the home with the use of a cane or walker.  It was also noted that the circumstances in which the Veteran could leave the house were unrestricted.  He had some difficulty in feeding himself, grooming himself and using the toilet, but he had marked difficulty in dressing, undressing and bathing.  

The Veteran also submitted an examination report prepared by a VA physician in April 2008.  According to this physician, the Veteran required assistance with bathing.  The Veteran also reported problems with balance and falls.  The Veteran was also unable to lift more than 5 pounds due to his back.  The examiner indicated that the Veteran's restrictions were due to his obesity, chronic back pain, and degenerative joint disease of the knees and shoulders.  The Veteran was able to leave his home without restrictions and he used a cane and a walker to assist with ambulation.  The physician concluded that the Veteran required the daily personal health care services of a skilled provider without which he would require hospital, nursing home or other institutional care.  

The Veteran underwent an additional VA examination in March 2013.  The examiner noted that the Veteran was not permanently bedridden and that he was not currently hospitalized.  The Veteran was also capable of traveling beyond his current domicile.  His typical daily activities were noted to be watching television and occasionally going into the yard with a wheeled walker and an electric wheelchair.  It was noted that imbalance constantly (or nearly constantly) affected the Veteran's ability to ambulate.  The Veteran reported that he would fall frequently and that he needed a walker or an electric wheelchair for ambulation.  He was unable to drive and reported that he depended on his wife for all support.  He also had problems with buttons and standing to put his pants on.  The examiner concluded that the Veteran was confined to his home and needed aid and attendance from his spouse for personal washing, dressing, housekeeping, food preparation, transportation and medication monitoring.  

A clarified medical opinion was obtained in June 2013.  The physician opined that it was less likely than not that the Veteran is entitled to aid and attendance based solely on his service-connected disabilities.  The physician explained that the March 2013 VA examination report, as well as VA treatment records, reflected that the Veteran could care for himself.  Although his mobility was limited, he was able to move around the house and clean, care and feed himself.  There was no evidence of an inability to feed himself or attend to the wants of nature through loss of coordination of upper extremities or through extreme weakness.  While there is evidence of problems with buttons, it was at least as likely as not that the Veteran was able to dress himself.  Furthermore, any problems that may ensue with the ability to apply lower extremity garments were as least as likely as not secondary to his supra morbid obesity rather than his service-connected disabilities.  The Veteran was also noted to not be bedridden, although he did require a mechanized wheelchair and/or walker for ambulation around the house.  Despite his peripheral neuropathy, the Veteran moved inside and outside the home with the aid of these devices.  The 2013 VA examiner clearly and unmistakably indicated that the Veteran preferred to stay home.  He was not house bound despite the fact that he did not drive.  It was also noted that the Veteran lived at home with his wife and he did not require the use of a nursing or assisted living facility.  While the Veteran did have chronic uncontrolled and elevated blood sugar levels, this is not a reason for aid and assistance but rather a major nursing or medical problem.  The Veteran had numerous disabilities for which service connection was not in effect, including supra morbid obesity, GERD, coronary artery disease, osteoarthritis of the knees, and hypertrophy of the prostate without urinary obstruction.  Finally, while the Veteran was noted to be service-connected for a mental condition, the examiner concluded that it was less likely than not a cause for mental incapacity that would require care or assistance on a regular basis to protect the Veteran from hazards or dangers incident to his daily environment.  

While the above evidence does not demonstrate that the Veteran is housebound as a result of service-connected disabilities, as discussed in the following paragraph, special monthly compensation based on the need for regular aid and attendance is being granted in this case.  Special monthly compensation based on the need for regular aid and attendance is a higher level of compensation than special monthly compensation based on housebound status.  See 38 U.S.C.A. § 1114.  

When the above evidence is viewed in a light most favorable to the Veteran, it does demonstrate that the Veteran is entitled to special monthly compensation based on the need for regular aid and attendance.  The examination reports consistently note that the Veteran indeed requires assistance with bathing.  It was also noted that he had difficulty in grooming himself and using the toilet, and marked difficulty in dressing and undressing.  The March 2013 VA examiner specifically concluded that the Veteran relied on the aid and attendance of his spouse for activities such as personal washing, dressing and housekeeping.  As such, the evidence demonstrates that the Veteran's disabilities prevent him from keeping himself ordinarily clean and presentable.   

Likewise, the evidence of record demonstrates that the Veteran's disabilities prevent him from avoiding the hazards or dangers incident to his daily environment without the assistance of his spouse.  The July 2007 examination report notes that the Veteran had an unsteady gait and fell on occasion.  It was also noted in September 2007 that he could not stand or sit for long periods of time.  The April 2008 examiner noted that the Veteran had problems with balance and falls and that he required the daily personal health care services of a skilled provider, without which he would require hospital, nursing home or other institutional care.  The March 2013 examiner also concluded that the Veteran had nearly constant imbalance with frequent falls, and, that he required aid and attendance from his wife for medication monitoring.  Finally, in a January 2009 statement, the Veteran's wife indicated that she made sure the Veteran ate, took his medication, remained hygienic and attended medical or other appointments.  She indicated that she did not leave him alone for fear that he might fall down and hurt himself.  As such, the evidence demonstrates that the Veteran's disabilities prevent him from avoiding the hazards or dangers incident to his daily environment without assistance.  

The Board recognizes that the Veteran suffers from a number of disabilities that are not service-connected, including obesity and degenerative joint disease.  However, despite these disabilities, the evidence tends to suggest that the Veteran's service-connected disabilities alone would be sufficient to result in the need for regular aid and attendance.  The Veteran is service-connected for diabetes mellitus and peripheral neuropathy of the upper and lower extremities.  These disabilities have no doubt greatly limited the Veteran's ability to function, exercise or perform his activities of daily living.  While an opinion received in June 2013 suggested that it was at least as likely as not (a 50 percent chance) that the Veteran's inability to dress was a result of his obesity, this statement logically suggests that it is also at least as likely as not that his inability to dress does not stem from his obesity, but rather from other disabilities responsible for the Veteran's 100 percent total disability rating.  As such, the Board finds that the Veteran's service-connected disabilities alone have resulted in a need for regular aid and attendance.  

In addition, the Board notes that the Veteran is also rated 70 percent disabled for PTSD alone.  The record has suggested that without the assistance of the Veteran's spouse, the Veteran would forget matters such as taking his medication or attending medical appointments.  While a June 2013 opinion states that it was less likely than not that the Veteran's service-connected mental condition was a cause for mental incapacity that would require care or assistance on a regular basis to protect the Veteran from hazards or dangers incident to his daily environment, the Board does not find this opinion to have any probative value.  While the conclusions of a physician are medical conclusions that the Board cannot ignore or disregard, see Willis v. Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  The June 2013 examiner provided no rationale or discussion to indicate how this opinion was reached, despite a 70 percent rating for PTSD contemplating deficiencies in most areas such as judgment, thinking or mood due to symptomatology such as spatial disorientation and a neglect of personal hygiene.  See 38 C.F.R. § 4.130.  A lower rating of 50 percent also contemplates symptomatology such as impairment of short-term and long-term memory.  Id.  Despite this degree of disability, however, the June 2013 examiner did not provide any rationale to explain how it was determined that the Veteran's mental condition would not result in mental incapacity.  Therefore, the Board does not find this opinion to be probative.  The Court has held that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  

Finally, it is not clear why the June 2013 medical opinion was necessary in the first place.  See Mariano v. Principi, 17 Vet. App. 305, 312 (2003) (stressing that it is not permissible for VA to undertake additional development if the purpose was to obtain evidence against an appellant's case).  In the present case, it had already been determined by the May 2013 VA examiner that the Veteran was in need of aid and attendance from his spouse for personal washing, dressing, housekeeping, food preparation, transportation and medical monitoring.  

Resolving all reasonable doubt in favor of the Veteran, the Board finds that he is entitled to special monthly compensation based on the need for regular aid and attendance.  See 38 U.S.C. § 5107(b).  The claim is granted.  Because the Board is awarding special monthly compensation based on aid and attendance, the claim for special monthly compensation at the housebound rate is moot as special monthly compensation at the aid and attendance rate set forth at 38 U.S.C.A. § 1114(l) is greater than the rate set forth at 38 U.S.C.A. § 1114(s) based on being housebound.  


ORDER

The claim of entitlement to a disability evaluation in excess of 20 percent for diabetes mellitus, type II, is denied.  

The claim of entitlement to special monthly compensation based on the need for regular aid and attendance is granted, subject to the laws and regulations governing the award of monetary benefits.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


